                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  EDIBLE INTERNATIONAL, LLC and Edible IP,
  LLC                                                             No. 3:18-cv-00216 (MPS)
       Plaintiffs,

          v.

  GOOGLE, LLC,
      Defendant.

    RULING ON GOOGLE’S MOTION FOR A PRELIMINARY INJUNCTION AND
                         CONTEMPT ORDER

        Defendant Google, LLC (“Google”) has filed a motion for preliminary injunction and

order of contempt against Plaintiff Edible IP, LLC (“Edible IP”). ECF No. 46. Arguing that

Edible IP’s recent filing of a new lawsuit against Google in Georgia state court has flouted my

earlier order in this case granting Google’s motion to compel arbitration, Google seeks to stop

Edible IP from prosecuting the Georgia action. Id. Primarily because the requested relief is

barred by the Anti-Injunction Act, 28 U.S. C. § 2283, I deny Google’s motion.

   I.      Background

        Because the parties have requested an expedited ruling in this matter, I assume the

parties’ familiarity with the complaint, briefing, and previous rulings in this case, and I set forth

only the facts, procedural history, and legal standards necessary to explain this ruling.

        On February 2, 2018, Plaintiffs Edible International, LLC and Edible IP brought this suit

against Google, alleging violations of the Lanham Act and Connecticut law. ECF No. 1. Google

filed a motion to compel arbitration and dismiss the action. ECF No. 28. On July 13, 2018, the

Court granted Google’s motion to compel arbitration, but declined to dismiss the case, instead

staying and administratively closing it pending the arbitration. ECF No. 37 at 2. On December

21, 2018, one of the Plaintiffs, Edible IP, filed suit against Google in the Superior Court of

                                                  1
Georgia alleging violations of Georgia law (the “Georgia Action”). ECF No. 39-1. On January

11, 2019, Google filed an emergency motion to reopen this action and, after I reopened the case,

filed a motion seeking a preliminary injunction and contempt order. ECF No. 46.

   II.      Discussion

         Google argues that Edible IP’s claims in the Georgia Action “are based on the same

allegations as those asserted before this Court and [therefore] subject to arbitration.” ECF No. 47

at 7. Accordingly, Google requests an order “(i) enjoining Edible IP from continuing to prosecute

the Georgia Action, (ii) enjoining Plaintiffs Edible International, LLC and Edible IP from filing

additional lawsuits based on claims covered by the Court’s July 13, 2018 order, (iii) finding that

Edible IP is in contempt of this Court’s July 13, 2018 order, and (iv) requiring Edible IP to cover

Google’s expenses, including attorneys’ fees and costs, associated with the Georgia Action,

unless Edible IP dismisses the Georgia Action.” ECF No. 46 at 2. As to the first request for

relief, however, I conclude that the Anti-Injunction Act prohibits an injunction preventing Edible

IP from prosecuting the Georgia Action.

            A. Anti-Injunction Act

         The Anti-Injunction Act provides that “[a] court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act of Congress,

or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C.

§ 2283. Because “the statutory prohibition against such injunctions in part rests on the

fundamental constitutional independence of the States and their courts, the exceptions should not

be enlarged by loose statutory construction.” Atlantic Coast Line R. Co. v. Bhd. of Locomotive

Engineers, 398 U.S. 281, 287 (1970). Here, only the latter two exceptions are at issue, as Google

does not argue that the requested injunction is “expressly authorized” by Congress. See ECF No.



                                                  2
47 at 8 (arguing that an injunction is proper under the Anti-Injunction Act’s exceptions for

injunctions that are “necessary in aid of [the Court’s] jurisdiction, or to protect or effectuate [the

Court’s] judgments”).

                    i. “Protect or Effectuate [the Court’s] Judgment”: The Re-Litigation
                       Exception

       “The relitigation exception was designed to permit a federal court to prevent state

litigation of an issue that previously was presented to and decided by the federal court. It is

founded in the well-recognized concepts of res judicata and collateral estoppel.” Chick Kam

Choo v. Exxon Corp., 486 U.S. 140, 147 (1988). 1 For this exception to apply, “the issue the

federal court decided must be the same as the one presented in the state tribunal.” Smith v. Bayer

Corp., 564 U.S. 299, 307 (2011). “[A]n essential prerequisite for applying the relitigation

exception is that the claims or issues which the federal injunction insulates from litigation in

state proceedings actually have been decided by the federal court.” Chick Kam Choo, 486 U.S. at

148 (emphasis added). “Moreover, . . . this prerequisite is strict and narrow. The [Supreme]

Court [in an earlier decision] assessed the precise state of the record and what the earlier federal

order actually said; it did not permit the District Court to render a post hoc judgment as to what

the order was intended to say.” Id. (emphasis in original).

       The analysis of the relitigation exception takes place against the background

understanding that “[d]eciding whether and how prior litigation has preclusive effect is usually

the bailiwick of the second court.” Smith, 564 U.S. at 307. “For that reason, every benefit of the


1
  Strictly speaking, neither res judicata – sometimes called “claim preclusion” – nor collateral
estoppel – sometimes called “issue preclusion” – applies in this case, because this Court has not
entered a final judgment, which is a precondition to the application of these preclusion doctrines.
See Leather v. Eyck, 180 F.3d 420, 424 (2d Cir. 1999) (noting that final judgment is required for
claim preclusion and issue preclusion). Neither party has raised this point, however, and so I
assume that the same principles that govern the relitigation exception when there has been a final
judgment also apply in this situation.
                                                   3
doubt goes toward the state court” and “an injunction can issue only if preclusion is clear beyond

peradventure.” Id.

       I decided a single issue in the ruling granting Google’s motion to compel arbitration,

namely, whether the allegations in this case fell within the scope of the broad arbitration clause

in the pertinent agreement. See ECF No. 37 at 5-7 (addressing “[t]he plaintiffs’ sole argument in

opposition to the defendant’s motion to compel arbitration,” which “aver[red] that arbitration

should not be compelled because their claims fall outside the scope of the arbitration clause.”). It

is unclear that the Georgia state court will need to reach that issue—even if the factual

allegations in the Georgia Action are substantially identical to those here, as Google contends.

Assuming Google raises the Federal Arbitration Act in the Georgia Action, the Georgia court

will first need to decide a threshold issue that I was not asked to decide, i.e., whether Edible IP,

one of two plaintiffs here but the only plaintiff in the Georgia action, is bound by the relevant

arbitration agreement. Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d Cir. 2012) (“The

threshold question facing any court considering a motion to compel arbitration is therefore

whether the parties have indeed agreed to arbitrate,” i.e. “the question of whether such an

agreement exists” between the parties involved). If the Georgia court finds that Edible IP is not

so bound, it will have no occasion to address the issue I decided regarding the scope of the

arbitration agreement.

       Edible IP has alleged in the Georgia Action that it is not a party to any agreement with

Google, let alone an arbitration agreement. ECF No. 39-1 at 17 (“Edible IP has never entered

into any contract with Google of any kind. . . No entity that participates as a customer or

advertiser in any google program has the right to contract on behalf of Edible IP or waive any of

Edible IP’s rights.”). It made no similar assertion in resisting Google’s motion to compel



                                                  4
arbitration before me, and I did not address such an assertion. 2 Edible IP argues that it had no

reason to raise that point because its co-plaintiff, Edible International, was a party to the

arbitration agreement with Google. I agree that there would have been little point in resisting

arbitration on a ground that would have applied to only one of two related plaintiffs, both of

whom were making identical claims. Consequently, it cannot be said “beyond peradventure” that

“the issue the federal court decided [is] the same as the one presented in the state tribunal.”

Smith, 564 U.S. at 307. 3

       Google nonetheless makes three arguments to support its contention that the Georgia

Action presents the same question already decided by this Court: (1) Edible IP is bound by the

law of the case, ECF No. 47 at 15; (2) Edible IP has judicially admitted that it is bound by the

arbitration agreement, id. at 16; and (3) Edible IP is bound by the arbitration agreement in any

event, id. at 17. I address each argument in turn.

       First, Google argues that the law of the case “precludes Edible IP from making a contrary

argument” because this Court has already “found that an arbitration agreement exists between



2
  The “Background” section of my ruling on the motion to compel states both that “plaintiff
Edible International, Inc. opened an advertising account with [Google]” and that “[t]he plaintiffs
agreed to [Google’s] updated Terms and Conditions.” ECF No. 37 at 3 (emphasis added). The
latter statement, however, cites paragraph 6 of a declaration submitted by a Google employee
stating that, according to Google’s records, “Edible Arrangements International, Inc. . . . agreed
to the current version of the Terms and Conditions. . . .” ECF No. 30 at ¶ 6. Thus, the evidence I
relied on in support of my ruling on the motion to compel suggested only that Edible
International – and not Edible IP – was a party to the arbitration agreement with Google.
3
  This circumstance distinguishes the cases relied on by Google, in which federal courts enjoined
the prosecution of ongoing state court actions that raised the same issues of arbitrability actually
decided by the federal courts. See, e.g., Emilio v. Sprint Spectrum, L.P., 315 Fed. Appx. 322, 325
(2d Cir. 2009) (“Because the district court was issuing an order compelling arbitration and Sprint
was seeking a motion in state court to enjoin Emilio to dismiss his arbitration claims, the district
court correctly concluded that an injunction was necessary in order to protect its order.”). Unlike
this case, cases like Emilio do not involve preclusion issues at all, but, instead, mirror-image,
simultaneous races to the courthouse in which one court determines that the same claims in both
actions must be arbitrated and, therefore, enjoins all litigation involving those claims.
                                                     5
Google and Edible IP.” ECF No. 47 at 15. The law of the case doctrine “counsels a court against

revisiting its prior rulings in subsequent stages of the same case absent cogent and compelling

reasons.” Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008) (internal quotation marks omitted).

But this doctrine is not applicable at all where the Court was never “squarely presented with the

question.” Stichting Ter Behartiging Van de Belangen Van Oudaandeelhouders In Het Kapitaal

Van Saybolt Intl. B.V. v. Schreiber, 407 F.3d 34, 44 (2d Cir. 2005); see also Quern v. Jordan,

440 U.S. 332, 348 n.18 (1979) (“The doctrine of law of the case comes into play only with

respect to issues previously determined.”). As shown, I did not decide whether Edible IP was

independently bound by an arbitration agreement between Google and Edible International, as

Edible IP did not raise that issue in resisting arbitration and there would have been little reason to

do so under the circumstances. Thus, I was not “squarely presented” with the separate question

of whether Edible IP would have been bound by an arbitration agreement between Edible

International and Google if it had brought an action on its own. 4 Thus, to the extent that the law

of the case doctrine carries the same weight as the doctrine of issue preclusion would in this

context, but see note 1, supra, its application here would not overcome the Anti-Injunction Act

because, as in the case of issue preclusion, the identity of issues element is missing.

       Google next argues that Edible IP is “barred from arguing that it is not bound by an

arbitration agreement with Google by the doctrine of judicial admissions.” ECF No. 47 at 16.

“Facts admitted by a party are judicial admissions that bind that party throughout the litigation.”

Hoodho v. Holder, 558 F.3d 184, 191 (2d Cir. 2009) (internal quotation marks, citation, and

alterations omitted). “Judicial admissions must be clear and unambiguous admissions of fact.”


4
  My ruling noted that the Terms and Conditions in the contract between Edible International and
Google referred to “claims brought by or against . . . Advertiser, the respective affiliates and
parent companies of . . . Advertiser.” ECF No. 37 at 4. Nonetheless, I did not decide whether this
language independently bound Edible IP to arbitrate claims against Google.
                                                  6
Hausler v. JP Morgan Chase Bank, N.A., 127 F. Supp. 3d 17, 37 (S.D.N.Y. 2015) (internal

quotation marks, citations, and alterations omitted). In this case, Google argues that Edible IP

admitted it was bound to an arbitration agreement because, in its brief in opposition to the

motion to compel arbitration, it “defined ‘Edible Arrangements’ as referring to both ‘Edible

International, LLC and Edible IP, LLC’ collectively,” and “then went on to repeatedly

acknowledge that ‘Edible Arrangements’ (i.e. Edible International and Edible IP) had accepted

Google’s agreement.” ECF No. 47 at 16. But that sort of definitional shorthand falls short of a

“clear and unambiguous admission[] of fact,” especially in light of the factual information in the

record, see note 2, supra, and in an action brought jointly by two plaintiffs in which there was

little reason to raise defenses to arbitrability that would apply to only one of them.

       Finally, Google argues that Edible IP is bound to arbitrate because “Edible International

was acting as Edible IP’s agent” when it entered into the arbitration agreement, “and thus bound

Edible IP.” ECF No. 47 at 17. Specifically, it argues that “when Edible International, Edible IP’s

co-plaintiff and licensee, agreed to the Terms as a ‘Customer,’ it represented and warranted that

Edible IP would be bound by Google’s Terms as an ‘Advertiser.’” ECF No. 47 at 17. But no one

raised this issue in connection with the motion to compel arbitration, and I did not address it.

Thus, the question of whether Edible International’s agreement binds Edible IP is for the Georgia

Court to decide, assuming it is raised there.

       In this case, preclusion is far from “clear beyond peradventure,” Smith, 564 U.S. at 307,

and thus the relitigation exception to the Anti-Injunction Act does not apply.

                   ii. “In Aid of Jurisdiction” Exception

       The in aid of jurisdiction exception applies “where the effect of a state court proceeding

would be to defeat or impair the jurisdiction of the federal court.” Wyly v. Weiss, 697 F.3d 131,



                                                  7
137 (2d Cir. 2012) (internal quotation marks, citation, and alteration omitted). Historically, this

exception “was seen as expressing the ‘well settled rule that if an action is in rem the court first

obtaining jurisdiction over the res could enjoin suits in other courts involving the same res.’”

U.S. v. Schurkman, 728 F.3d 129, 136 (2d Cir. 2013) (quoting Wright & Miller, Federal Practice

& Procedure § 4225 (3d ed.)). Google does not argue that this case involves in rem jurisdiction,

but argues that “neither the statute nor Schurkman creates such a restriction [to cases based on in

rem jurisdiction].” ECF No. 47 at 5. The Second Circuit was clear in Schurkman, however, that

“the in aid of jurisdiction exception generally applies only where necessary to protect a federal

court’s jurisdiction over a res,” Schurkman, 728 F.3d at 137 (internal quotation marks omitted).

This reaffirmed a prior Second Circuit decision explaining that the exception is “generally

reserved for state court actions in rem.” Wyly, 697 F.3d at 137.

       Although the “Supreme Court has never held that a district court may enjoin a parallel in

personam action under the ‘in aid of jurisdiction’ exception,” id. at 138, the Second Circuit

permits a federal court to enjoin an in personam action in “exceptional circumstances,”

Schurkman, 728 F.3d at 137. For instance, the Second Circuit permitted an injunction in In re

Baldwin-United Corp., explaining that “the jurisdiction of a multidistrict court is analogous to

that of a court in an in rem action.” In re Baldwin-United Corp., 770 F.2d 328, 337 (2d Cir.

1985) (internal quotation marks omitted). The Baldwin-United litigation “consist[ed] of

consolidated multidistrict class actions which, following two years of settlement negotiations

brokered by the district court, was in the final stages of settlement at the time the state court suit

is filed.” Schurkman, 728 F.3d at 138. In that case, “the need to enjoin conflicting state

proceedings [arose] because the jurisdiction of a multidistrict court is analogous to that of a court

in an in rem action . . . where it is intolerable to have conflicting orders from different courts.”



                                                   8
Baldwin-United, 770 F.2d at 337. This case is easily distinguishable as a single-district, non-

class action. As such, there is no reason to depart from “the general rule that an in personam state

court action may not be enjoined merely because it is duplicative of, or conflicts with, a prior

federal judgment.” Schurkman, 728 F.3d at 138.

        Google’s request for a preliminary injunction enjoining Edible IP from prosecuting the

Georgia Action is therefore DENIED.

                                               ***

        In light of this disposition, the Court need not review Google’s additional argument that

the claims in the Georgia Action are “based on the same allegations as those asserted before this

Court.” ECF No. 47 at 7.

            B. Future Lawsuits

        Google’s request to enjoin Edible IP and Edible International from “filing additional

lawsuits based on claims that ‘arise out of or relate in any way’ to Google’s advertising programs

and services,” ECF No. 47 at 24-25, is DENIED, because, apart from Anti-Injunction Act

concerns, Google can show no irreparable harm from lawsuits that have not been and may never

be filed.

            C. Contempt Order

        Google further seeks an order finding Edible IP in contempt. ECF No. 47 at 25-27. It

notes that such a finding requires a three-part showing: “(1) the existence of a clear and

unambiguous order; (2) clear and convincing proof of noncompliance, and (3) a party’s lack of

reasonable diligence in complying with the order.” ECF No. 47 at 25; see also Weston Capital

Advisors, Inc. v. PT Bank Mutiara, Tbk, 738 Fed. Appx. 19, 21–22 (2d Cir. 2018). Google has

not established any of these requirements.



                                                 9
          First, for reasons discussed in detail above, this Court did not issue a “clear and

unambiguous” order finding that Edible IP alone must arbitrate all claims against Google that

arise out of or relate in any way to Google’s advertising programs or services. Nor did it issue a

“clear and unambiguous” order about the claims in the Georgia Action, which, whatever may be

said about their factual overlap with this case, are plainly based on different legal theories.

Rather, the Court held only that the allegations in this case, brought by both plaintiffs, fell within

the scope of the broad arbitration clause in the pertinent agreement. See ECF No. 37 at 5-7. For

similar reasons, Google has not demonstrated “clear and convincing proof of noncompliance” or

a “lack of reasonable diligence in complying with the [Court’s] order.” Accordingly, Google’s

requests for a contempt order and litigation expenses stemming from the Georgia Action are

DENIED.

   III.      Conclusion

          For the reasons set forth above, Google’s motion, ECF No. 46, is DENIED.

                                                 IT IS SO ORDERED.

                                                 /s/ MICHAEL P. SHEA

                                                 Michael P. Shea, U.S.D.J.


Dated:           Hartford, Connecticut
                 March 5, 2019




                                                   10
